Citation Nr: 1719852	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, including uterine fibroids and heavy menstrual periods, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for anemia, to include as secondary to the Veteran's service-connected dyspepsia, gynecological disorder, or both.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army National Guard from February 1990 to June 1990 and from November 1990 to June 1991.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, which, in pertinent part, denied service connection for heavy menstrual periods, anemia, and sinusitis.  The Veteran timely appealed the decision.

The Board previously considered these claims in February 2013, on which occasion they were remanded for additional development.  The claims were remanded again by the Board in October 2015 and September 2016 for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issues on appeal.

The Veteran underwent VA examinations in April 2013 in order for medical opinions to be obtained with respect to all three claimed disabilities: gynecological disorders, anemia, and sinusitis.  In December 2015, the AOJ obtained additional medical opinions to determine the nature and etiology of the Veteran's three claimed disabilities.  The medical opinions were supplemented with an addendum in March 2016.

Following the Board's most recent remand in September 2016, an additional addendum was provided in October 2016.  In that addendum, the VA examiner opined that it is not at least as likely as not that the Veteran's gynecological disorders were aggravated by her service-connected disabilities because the condition followed its natural progression.  The Board notes, however, that the VA examiner failed to address any of the Veteran's lay statements indicating the onset, severity, and duration of her symptoms.  The Veteran is competent to report her own symptoms, and the Board finds no reason to question her credibility.  In light of this, the Board finds that the October 2016 addendum is not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).  Accordingly, the Board finds that an additional addendum is necessary to address whether the Veteran's gynecological disorders were aggravated by her service-connected disabilities while taking into account her lay reports, and to consequently provide a medical opinion on the etiology of her gynecological disorders.

With respect to entitlement to service connection for anemia, to include as secondary to the Veteran's service-connected dyspepsia, gynecological disorder, or both, the VA examiner opined in the October 2016 addendum that it was not at least as likely as not that the Veteran's anemia was aggravated beyond its natural progression by her service-connected disabilities because she did not have anemia.  The Board notes, however, that the record contains diagnoses and impressions of anemia during the period of the Veteran's claim.  See, e.g., 09/08/2016 VBMS CAPRI, at 710; 12/03/2007 VBMS Medical Treatment Record - Government Facility, at 1.  Therefore, for purposes of entitlement to service connection, the Veteran has a current diagnosis of anemia. McLain v. Nicholson, 21 Vet. App. 319 (2007).  For this reason as well, the Board finds that the October 2016 addendum is not adequate for adjudication purposes.  See Barr, 21 Vet. App. at 312 (noting that the Board had erred in failing to ensure a VA examination was adequate).  Accordingly, the Board finds that an additional addendum is necessary to determine whether the Veteran's anemia was aggravated by the Veteran's service-connected dyspepsia, gynecological disorder, or both, and to consequently provide an opinion on the etiology her anemia.

With respect to entitlement to service connection for sinusitis, the September 2016 Board remand requested an addendum to determine if any diagnosed sinusitis clearly and unmistakably preexisted her periods of active duty service.  Although the October 2016 medical addendum addresses the Veteran's reported history of sinusitis, the VA examiner failed to state whether the Veteran's sinusitis clearly and unmistakably preexisted her active duty periods.  In light of this as well, the Board finds that the October 2016 addendum is not adequate for adjudication purposes.  See id.  Accordingly, the Board finds that an additional addendum is necessary to address whether the Veteran's sinusitis clearly and unmistakably preexisted her active duty, and to consequently provide an opinion on the etiology her sinusitis.

Additionally, on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  After all development has been completed and returned from step 1 above, then request the VA examiner who conducted the April 2013 examinations to review the claims file.  If the April 2013 VA examiner is unavailable, then the VA examiner who provided opinions in December 2015, March 2016, and October 2016 should be requested to review the claims file.  If neither examiner is available, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on each of the following:

 a.  Were any of the Veteran's gynecological disorders, including uterine fibroids and heavy menstrual periods, at least as likely as not related to her active service, to include her service in Southwest Asia?

Were any of the Veteran's gynecological disorders, including uterine fibroids and heavy menstrual periods, at least as likely as not caused by her service-connected disabilities-namely, posttraumatic stress disorder, fibromyalgia, irritable bowel syndrome with functional dyspepsia, chronic fatigue syndrome, and iliotibial band syndrome and internal derangement of the left knee?

Were any of the Veteran's gynecological disorders, including uterine fibroids and heavy menstrual periods, at least as likely as not aggravated (permanently worsened beyond the natural progression) by her service-connected disabilities-namely, posttraumatic stress disorder, fibromyalgia, irritable bowel syndrome with functional dyspepsia, chronic fatigue syndrome, and iliotibial band syndrome and internal derangement of the left knee? If aggravation is found, provide a baseline level of gynecological disorders prior to aggravation.

Consider all lay and medical evidence, including the Veteran's statements to the April 2013 VA examiner that the onset of her symptoms occurred in the 1990s or early 2000s, and that they have lasted for fifteen to seventeen years.  Consider also her reports at the examination indicating the severity of her symptoms.  Moreover, consider the Veteran's multiple contentions that her gynecological disorders are related to military service (e.g., VA Form 9, March 2008).

 b.  Is the Veteran's anemia at least as likely as not related to her active service, to include her service in Southwest Asia?
 
Is the Veteran's anemia at least as likely as not caused by her service-connected dyspepsia or by a gynecological disorder?

Has the Veteran's anemia at least as likely as not been aggravated (permanently worsened beyond the natural progression) by her service-connected dyspepsia or by a gynecological disorder? If aggravation is found, provide a baseline level of anemia prior to aggravation.

Consider all lay and medical evidence, including the Veteran's complaints of anemia (e.g., Statement in Support of Claim, December 2006).  Consider also the Veteran's multiple contentions that her anemia is related to military service (e.g., VA Form 9, March 2008).

 c.  Did any diagnosed sinusitis disability clearly and unmistakably preexist her periods of active duty service?

If so, is there clear and unmistakable evidence that such preexisting sinusitis disability did not undergo an increase in the underlying pathology; i.e., was not aggravated by her periods of active duty service, to include her service in Southwest Asia? If there was an increase in the severity of such disability during her active duty service, was that increase clearly and unmistakably due to the natural progression of the disability?

If not, is it at least as likely as not that any currently diagnosed sinusitis is related to her active duty service, to include her service in Southwest Asia?

Consider all lay and medical evidence, including the Veteran's report to the April 2013 VA examiner that her sinusitis started in the early 1990s with the Gulf War and had persisted since then.  In addition, consider the Veteran's in-service activities and events, including conducting water purification and her reported environmental exposures to dust, sand, oil fires, and other environmental allergens, per her remarks to the April 2013 VA examiner.  Consider also the Veteran's multiple contentions that her sinusitis is related to military service (e.g., VA Form 9, March 2008).

Consider the Veteran competent to provide lay statements. Moreover, consider all findings and reasoning reflected by the April 2013 VA examination and medical opinions provided in December 2015, March 2016, and October 2016.

The examiner must provide a clear and comprehensive reasoning for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if the benefits sought remain denied, issue a supplemental statement of the case with consideration to all relevant evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

